Citation Nr: 1712097	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right foot sural neuritis.  

2.  Entitlement to an increased rating for right knee strain, evaluated as noncompensable prior to May 26, 2016, and 10 percent from that date.

3.  Entitlement to service connection for a gastrointestinal disability manifested by diarrhea and stomach discomfort.

4.  Whether new and material evidence has been received to reopen a claim for a left foot disability other than pes planus.

5.  Whether new and material evidence has been received to reopen a claim for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1998 to July 2008.   

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In March 2017 the Veteran underwent VA Gulf War and gastrointestinal examinations.  However, the Veteran waived RO consideration of newly submitted evidence, to specifically include additional VA treatment records and examination reports during the February 2016 hearing.  (See also March 3, 2016 VA Form 21-4138.)  In addition, the VLJ held the record open for sixty days for the Veteran to submit additional evidence.  

In March 2017 the RO readjudicate the right knee claim and granted a higher rating, to 10 percent, effective May 26, 2016.  Also, that rating decision denied service connection for IBS and denied reopening claims for a gastrointestinal disability and a low back disability.  

The newly reopened issues of entitlement to service connection for a left foot disability other than pes planus and a low back disability, and the issue of entitled to an increased rating for right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The impairment from the service-connected sural neuropathy is not more than moderate. 

2.  The most probative evidence of record is against a finding that the Veteran has a medically unexplained chronic multisymptom illness or an undiagnosed illness related to his gastrointestinal complaints; he did not carry a diagnosis of irritable bowel syndrome (IBS) at any time during the appeal.

3.  The earliest clinical evidence of chronic diarrhea is more than a year after separation from service. 

4.  The evidence is against a finding that the Veteran has a gastrointestinal disability manifested by diarrhea and stomach discomfort which is casually related to, or aggravated by, active service.

5.  Some of the evidence received since the October 2008 RO decision is new and material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left foot disability.

6.  Some of the evidence received since the October 2008 RO decision is new and material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.
 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for right foot sural neuritis have not been met  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8525 (2016).

2.  The criteria for service connection for a gastrointestinal disability manifested by diarrhea and stomach discomfort have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 (2016). 

3.  Evidence received since the 2008 RO decision which denied service connection for a left foot disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

4.  Evidence received since the 2008 RO decision which denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances. The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known clinical diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

New and Material Evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service Connection - Mal-absorption Syndrome (claimed as stomach/chronic diarrhea/IBS)

The Veteran has contended that he has a gastrointestinal disability, to include IBS, that may be due to exposures in service, to include service in Southwest Asia.  The Veteran's military occupational specialties in service were as support equipment cryogenic mechanic for one year and nine months and as a navy law enforcement specialist for six year and seven months.  Records also note that in 2006 he was an aviation support equipment while serving in Bahrain.  He testified that while in service, he worked in Bahrain and Dubia as the "hazmat coordinator" and worked with hydraulic equipment, jet fuel, fluid, and paint thinners, and waste such as paint scrapings. 

The Board has considered whether service connection is warranted for a disability manifested by diarrhea and discomfort (diagnosed as Malabsorption syndrome) on a direct non-presumptive basis and/or on a direct presumptive basis.  The Board finds that it is not.  

The Veteran's STRs are negative for chronic diarrhea.  An October 4, 2000 record reflects that the Veteran had diarrhea twice since the prior night.  He also had abdominal cramping for one night, nasal congestion for two days which had replaced a runny nose, a headache, and occasional cough.  He was assessed with a viral syndrome of upper respiratory infection and acute gastroenteritis.  The STRs do not reflect that he sought follow-up treatment or that the condition persisted.  

Not only are the STRs negative for chronic complaints of the stomach and/or diarrhea, but the Veteran denied having stomach or intestinal trouble on several occasions.  (See April 1999, July 2003, June 2006, May 2008, and June 2008 reports of medical history.)  

The Veteran testified that his gastrointestinal problems started "right after service" and that he initially went to Walmart to get stomach medication.  Two months after separating from service, the Veteran was seen for a September 2008 VA primary care initial evaluation visit.  At that time, during a GI symptoms screening, the Veteran reported that he had no GI symptoms.   

The earliest clinical record of diarrhea is two years after separation from service and is against a finding that the Veteran had a chronic disability.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  A July 2010 attending emergency department note reflects that the Veteran for symptoms with an onset as follows: after "eating dinner last night he vomited and had diarrhea.  [Patient] thinks he has milk intolerance."  The Veteran was diagnosed with mild gastro enteritis.   

In a February 2011 statement, the Veteran requested service connection for a "stomach condition/chronic diarrhea."

An April 2011 VA examination record reflects that the Veteran reported that he had diarrhea on and off or about one year, with an onset date of 2010, two years after separation from service.  He also reported that certain foods seemed to cause it, such as fruits and dairy products.  The Veteran noted that his mother is lactose intolerant.  The Veteran reported that he has diarrhea "maybe a couple times a week" and that he has never seen a provider for this condition and receives no treatment for it.  

The April 2011 VA examiner diagnosed the Veteran with Malabsorption syndrome and found that it is less likely as not related to service in the Gulf War.  The examiner found that the disease is not an undiagnosed illness as it has a clear and specific etiology.  The examiner noted in pertinent part, as follows:

 . . . a consensus statement issued by the American Gastroenterological Association suggests that chronic diarrhea should be defined as a decrease in fecal consistency lasting for four or more weeks.  Malabsorption syndromes.  Malabsorption refers to impaired absorption of nutrients  It can result from congenital defects in the membrane transport systems of the small intestinal epithelium (primary malabsorption) or from acquired defects (such as Crohn s celiac disease or after extensive surgical resection or intestinal bypass operations) in the epithelial absorptive surface (secondary malabsorption) Another factor that can interfere with nutrient absorption is maldigestion due to impaired digestion of nutrients within the intestinal lumen (e.g. exocrine pancreatic insufficiency) or at the terminal digestive site of the brush border membrane of mucosal epithelial cells (e.g. lactose maldigestion) 

The examiner found that it is less likely than not related to any specific exposure event experienced by the Veteran during service in Southwest Asia.  Further, given the examiner's explanation of the known etiology and pathophysiology of malabsorption syndrome, the Board does not find that it meets the criteria for a medically unexplained chronic multisymptom illness.

The Veteran testified at the February 2016 Board hearing that shortly after leaving service in 2008, he first began getting treatment for his stomach, in the way of over-the-counter medication.  However, as noted above, the Veteran had a negative GI screening in 2008 after separation from service, and when he was seen in July 2010, he had an onset of one day.  Moreover, in 2011, he reported the onset year as 2010.  The Board finds that these statements made to treatment providers are more probative than those made years later.

The Veteran contends that he was sometimes constipated, sometimes had diarrhea, and pain.  He further testified that his only diagnosis has been malabsorption, but that he thinks that he has irritable bowel syndrome (IBS).  He admitted that he has not been diagnosed with IBS and has only been diagnosed with malabsorption syndrome.  

The Board also acknowledges that the Veteran testified that while in service, he came in contact with human biologics. (See Board hearing transcript, page 44.)  At the Board hearing, the VLJ left the record open for an additional 60 days for the Veteran to obtain additional evidence on his disability to include evidence that it may be due to human biologics or other exposures in service; however, he did not submit evidence of a diagnosis of IBS that his diagnosed disability is due to service.  

The Board acknowledges that IBS is a functional gastrointestinal disorder under 38 C.F.R. § 3.317, which allows for presumptive service connection. However, and importantly, the Veteran does not have a competent and probative diagnosis of IBS.  Moreover, May and November 2016 Gulf War General Medical Examination reports reflect that the Veteran does not have a diagnosed illness for which no etiology was established.  Likewise, March 2017 VA Gulf War and Intestinal Conditions examinations found no diagnosis of IBS in reviewing the medical records.  The March 2017 VA intestinal conditions examiner stated that "the Veteran reports bowel function that [is] within the normal range."  The examiner found no diagnosed illness for which no etiology was established and no additional signs and/or symptoms that may represent an "undiagnosed illness."  The Gulf War examiner noted that the Veteran did not have a diagnosis for an intestinal condition and that "[i]t is less likely as not" that the Veteran had a condition that is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although the Veteran is competent to report that he has loose stools, he, as a lay person, is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the gastrointestinal system.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, service connection is not warranted on a presumptive basis because the Veteran's disability is not one for which presumptive service connection is warranted under 38 C.F.R. §§ 3.307, 3.309, or 3.317.  Service connection is not warranted on a non-presumptive basis because the Veteran did not have an incident of service which has been competently and credibly shown to be casually related to, or to have aggravated, a current disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating - Right Foot Sural Neuritis

The Veteran's service-connected right foot sural neuritis is evaluated as 10 percent disabling under DC 8525 effective from February 24, 2011.  A 10 percent rating is warranted for mild or moderate incomplete paralysis of the posterior tibial nerve.  (There is not a specific diagnostic code solely for the sural nerve and it is most closely related to the posterior tibial nerve.)  A 20 percent rating would be warranted if the evidence reflects that the Veteran had incomplete severe paralysis of the nerve.  A 30 percent rating would percent would be warranted if the Veteran had complete paralysis of all muscles of the sole of the foot with frequent painful paralysis of a causalgic nature, toes cannot flex, adduction is weakness, and plantar flexion is impaired.  The Board finds, based on the evidence as discussed below, that a rating in excess of 10 percent is not warranted for any period on appeal.

A July 2011 VA examination report reflects that the Veteran reported that he has pain while standing, while walking, and at rest, swelling while standing and while walking, and heat while standing, walking, and at rest.  He also reported redness while standing, walking and at rest.  He reported fatigability while standing and walking.  He reported numbness and tingling of the right lateral foot, and that he was unable to stand for more than a few minutes at a time; however, he was reported that he was about to walk 1-3 miles.  He used an orthotic insert in his shoe. 

Upon examination, it was noted that the Veteran's "problem seems to have caused greater muscle weakness in the right lower leg which causes difficulty in clearing the ground when walking.  Examination back in 07/03/2006 had diagnosis of pes planus with right side superficial peroneal nerve palsy which would explain the lower leg muscle weakness."  The Board notes that the Veteran is separately rated for his bilateral flatfoot with right Morton's neuroma under DC 5276.  The Board acknowledges that a sural nerve disability can cause feelings of "pins and needles", tingling, numbness, and pain.  However, there is no component credible evidence of record that the sural nerve, a sensory nerve, would cause muscle weakness or diminished reflexes.  When read as a whole, the 2011 report indicates that it is the pes planus and peroneal nerve which causes the muscle weakness.  The Board's adjudication in this claim is limited to his sural nerve. 

An October 2011 VA neurological record reflects that the Veteran had a complaint of right sural neuritis.  Gross sensation was intact bilaterally to light touch, intact with protective sensation, intact with sharp versus dull, intact deep tendon reflexes, and intact vibratory sensation.  He had neuritic pain noted on the right sural nerve. 

A February 2013 VA podiatry record reflects that the Veteran relates that the sural nerve neuritis in his right foot is doing better, and he had no symptoms at that time.  The same record later states "sural nerve neuritis, right foot, asymptomatic".

A July 2013 VA podiatry record reflects that the Veteran related that he had shooting pain along the peroneal nerve of the right foot.

A February 2016 VA emergency room record reflects that the Veteran presented to the urgent care facility with complaints of worsening of right foot pain and numbness.  He reported a throbbing pain, pins and needles in the right foot and radiation up to his leg and sometimes up his back.  The Veteran thought that his leg was swollen.  Upon examination, the Veteran was fully ambulatory and in no acute distress.  There was no obvious lower extremity swelling appreciated.  The Veteran had "decreased sharp/dull sensation in the right lateral foot but has preserved sensation in the right leg."  He was given a trial of Neurontin, and issued a 30 day supply of his etodolac.

The Veteran testified at the February 2016 Board hearing, with regard to both his knee and his foot disabilities, that he has pins and needles in his right foot which radiate up to the hip.  He reported that he has numbness, his foot disability has made it hard for him to sleep, that he walks with an antalgic gait, and that his shoes wear down.  He also reported that the medication Gabapentin had been added to his treatment in February 2016.  The Board notes that the Veteran has been diagnosed with right sided radiculopathy from a back disability (IVDS).  

A May 2016 VA examination of the peripheral nerves reflects that normal muscle strength of the ankles, normal ankle,  lower leg/ankle, and foot/toes sensory examination results.  He was also noted to have a normal gait.  He was noted to have mild incomplete paralysis of the sciatic nerve.  All other tested nerves were normal. 

The Board finds that a rating in excess of 10 percent is not warranted for any period on appeal.  The Board acknowledges the Veteran's sensory complaints.  The terms "mild" and "moderate" are not defined by regulation; however, the overall regulatory scheme of the foot contemplates 10 percent ratings in cases of problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is pes planus with inward bowing of the tendo Achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle. See 38 C.F.R. § 4.71a, DC 5276, 5277, 5278.  
The record does not indicate that the Veteran's disability approximates a higher degree of severity.

In this regard, the Board also notes that the overall regulatory scheme of the foot contemplates 20 percent ratings in cases of severe flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities; or problems so disabling that there all toes are tending to dorsiflexion, limitation of dorsiflexion at the ankle, shortened plantar fascia and marked tenderness under metatarsal heads. See 38 C.F.R. § 4.71a, DC 5276, 5278.  The record does not indicate that the Veteran's disability of the sural nerve approximates such severity.  

(The Board also notes that the Veteran is in receipt of service connection for bilateral pes planus which is rated as 50 percent disabling from January 18, 2016.  Any symptoms which are considered from that date forward under DC 5276 may not also be considered under DC 8525 as that would constitute impermissible pyramiding.  More than one evaluation for the same symptoms is to be avoided. 38 C.F.R. § 4.14.  While in some cases it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings, the critical element is that none of the symptoms for one condition is duplicative of or overlapping with the symptoms of the other condition. See Esteban v. Brown, 6 Vet.App. 259 (1994).)   

In sum, the preponderance of the evidence is against a finding that there has been incomplete severe paralysis of the nerve, warranting, the next higher, 20 percent rating, or any higher rating at any time during the appeal.  The Veteran's disability has, at times, caused numbness, pain, and tingling.  It has also been asymptomatic at times as noted in the February 2013 VA record, and has not prevented normal reflexes and strength as noted in the May 2016 examination report.  It has not required the assistive of a cane, walker, or wheelchair.  His sural nerve symptoms are no more than moderate in severity.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The rating formula for the nerves allows for them to be rated based on the level of severity without regard to a specific list of symptoms for incomplete paralysis.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms of incomplete paralysis from mild, moderate, to severe.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's is in receipt of service-connection several disabilities.  The evidence does not suggest that his case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  For the rating period on appeal, the Veteran's combined rating for his service-connected disabilities is 10 percent prior to January 2016 and 80 percent from that date.  He does not meet the schedular requirement of a TDIU prior to January 18, 2016.

The Veteran testified at the 2016 Board hearing that he is employed.  The evidence does not reflect that it is not substantial gainful employment.  Therefore, referral for consideration of a TDIU on an extra-schedular basis prior to January 2016 and on a schedular basis from that date is not warranted, and the appeal in this matter must be denied. 

NME - Left Foot Disability

In a September 2008 rating decision, the RO denied service connection for a left foot disability because the evidence did not reflect a chronic disability.  A September 2008 VA examination report reflects no symptoms of the left foot and no foot or toe deformities.  The RO again denied the claim in an October 2008 rating decision. 

In February 2011, the Veteran requested to reopen the previously denied claim.  

In a July 2016 rating decision, the RO granted service connection for bilateral flatfoot.

An October 2016 VA examination report reflects that the Veteran has a left foot diagnosis of flat foot (pes planus).  This was the only diagnosis of a left foot disability.  The report specifically notes that the Veteran does not have any other foot injuries or foot conditions; however, the Board notes that a February 2015 VA radiology record reflects that the Veteran had minimal osteoarthritis of the left foot.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Given this low threshold, the Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim because the evidence now includes a diagnosis of osteoarthritis of the left foot.  Thus, new and material evidence has been received to reopen the claim. 


NME - Back Disability

In an unappealed September 2008 rating decision, the RO denied the Veteran's claim for service connection for a low back disability because the evidence did not support a finding that he actually had a back disability.  The RO again denied the claim in an October 2008 rating decision.  Although the evidence reflected that the Veteran complained of intermittent back pain, the September 2008 VA examination report found no current disability.  September 2008 view of the spine reflected that the vertebral bodies were well aligned; there was no fracture or compression deformity, and no arthritic findings.  The impression was a negative examination.

In February 2011, the Veteran requested to reopen the previously denied claim.  

The claims file now includes a May 2016 VA examination report which reflects that the Veteran had all normal ranges of motion of the spine, with no evidence of pain with weight bearing.  The Veteran had normal muscle strength, and no guarding or muscle spasms.  He also had normal sensory examination and normal reflexes.  He had a positive right straight leg raising test and a negative left test.  He had moderate right sided radiculopathy.  The Veteran was diagnosed with IVDS, although no imagines studies were performed.

Given the low threshold in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim because the evidence now includes a diagnosis of IVDS.  Thus, new and material evidence has been received to reopen the claim. 



ORDER


Entitlement to  service connection for a gastrointestinal disability is denied.

Entitlement to an initial rating in excess of 10 percent for right foot sural neuritis is denied.  

As new and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability, the claim is reopened, and the appeal is allowed to this extent.

As new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Newly Reopened Issue of Service connection for left foot disability
Newly Reopened Issue of Service connection for low back disability

Having reopened the Veteran's claims, the Board must now determine whether the reopened claims may be granted on the merits, de novo.  However, the Board may not adjudicate the claims prior to RO adjudication.  Thus, they must be remanded.

Rating - Right Knee Strain Disability

In an October 2008 rating decision, the RO granted service connection for right knee strain and assigned a noncompensable rating effective from July 25, 2008.  The RO considered a February 2011 statement by the Veteran to be a claim for an increased rating.  

An April 2011 VA examination report reflects that the Veteran treated his right knee with naproxen on an as needed basis.  He had range of motion from 0 to 120 degrees with no objective evidence of pain on range of motion.  The Veteran was noted to have a normal gait in 2011.  The Veteran described symptoms of "popping".

A January 2012 record reflects bilateral patellar enthesophytes and spurs which were noted to be a minor abnormality.  Additional records reflect complaints of pain of the left knee more than the right knee.  The Veteran was noted to use an over the counter cream and a knee brace (although it does not state for which knee, or if both knees, a brace.

A May 2016 VA examination report reflects that the Veteran reported increased pain with flare-ups and that he has stiffness of the right knee.  Range of motion testing was normal.  

An October 2016 VA examination report reflects that the Veteran had normal range of motion, and that pain which was noted on examination did not cause functional loss.  There was no subluxation or instability. 

In a March 2017 rating decision, a higher rating, to 10 percent, was granted for the right knee disability, effective May 26, 2016.

The Board finds that a remand is warranted to ensure compliance with 38 C.F.R. § 4.59 and the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).) 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA and non-VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected right knee disability.  In particular, the examiner is requested to: 

a. Include whether there is objective evidence of instability and/or subluxation; and

b. The examiner should test the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c. The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

3.  Following completion of the above, readjudicate the issues (service connection for a left foot disability and/or a low back disability, and an increased rating for a right knee strain) on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


